Motion to Dismiss
The opinion of the Court was delivered by
Fenner, J.
The Police Jury of the Parish of Jefferson passed an ordinance forbidding the keeping open of taverns, coffee-houses and retail liquor shops after 10 o’clock at night or earlier than 4 o’clock in the morning, and inflicting as a penalty for its violation a fine of twenty dollars for each offense.
Defendant, prosecuted for such a violation, filed a written plea in which he expressly admits the facts charged, but sets up that the ordinance was null and void, because he had paid licenses to the State and *341parish, and the ordinance passed after such payment was ex post facto. The justice sustained the plea or demurrer, from -which judgment the appeal is taken.
The motion to dismiss is based on two grounds, viz.:
1st. That the case is unappealable:
This is untenable. It is apparent from the above statement that the -case involves a contestation as to the constitutionality or'legality of a fine or penalty imposed by a municipal corporation. This authorizes an appeal to this Court under Art. 81 of the Constitution.
2nd. That the proper persons are not made parties to the appeal.
Both the State and the police jury are parties appellant, and the defendant was duly cited as appellee, What other party is required we -cannot conceive.
It may have been unnecessary for both the State and police jury to join in the appeal, bqt certainly their joinder obviates all possible defect of parties.
The motion to dismiss is, therefore, denied.